Citation Nr: 1047204	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-20 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chloracne, to include 
as due to herbicide exposure, radiation exposure, and asbestos 
exposure.

2.  Entitlement to service connection for emphysema, to include 
as due to herbicide exposure, radiation exposure, asbestos 
exposure, and smoking (both direct and secondhand smoke).

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to herbicide 
exposure, radiation exposure, asbestos exposure, and smoking 
(both direct and secondhand smoke).


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1957 to April 1965, 
and from September 1965 to September 1977, to include a tour in 
the Republic of Vietnam.

The Veteran's claims come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied the benefits sought on appeal.  

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for 
posttraumatic stress disorder (PTSD) has been raised by 
the record in a July 2010 statement by the Veteran, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The claims on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the claims can be properly 
adjudicated.  

First, the Board has determined that the Veteran filed a timely 
Notice of Disagreement (NOD) in July 2008 in response to the June 
2008 rating decision that denied his claim for service connection 
for chloracne.  Thus, the RO must now respond to the Veteran's 
July 2008 NOD with a statement of the case (SOC) addressing the 
issue of entitlement to service connection for chloracne, to 
include as due to herbicide exposure, radiation exposure, and 
asbestos exposure.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Second, the Veteran has not been provided proper VCAA notice for 
his COPD and emphysema claims - specifically, notice regarding 
asbestos exposure, herbicide exposure, radiation exposure, and 
smoking (both direct and secondhand).  The Veteran must be 
provided with this notice.  

Third, the most recent outpatient treatment records from the VA 
Medical Center (VAMC) in Birmingham, Alabama, are dated from 
December 2009.  All pertinent records since these dates should be 
obtained and added to the claims file.

Finally, a remand is required in order to afford the Veteran VA 
examinations to determine the nature and etiology of his current 
emphysema and COPD.  The Veteran has never been afforded VA 
examinations for these claims.  Thus, examinations are needed to 
determine whether these disorders may be related to his active 
military service, to include as due to herbicide exposure, 
radiation exposure, asbestos exposure, and smoking (both direct 
and secondhand smoke).  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC addressing the Veteran's 
claim of 
entitlement to service connection for 
chloracne, to include as due to herbicide 
exposure, radiation exposure, and asbestos 
exposure.  Advise the Veteran of the date on 
which the time allowed for perfecting a 
timely substantive appeal of this claim 
expires.  If the Veteran perfects his appeal 
by submitting a timely and adequate 
substantive appeal, then the RO should return 
the claim to the Board for the purpose of 
appellate disposition, if the claim remains 
denied.

2.  Send the Veteran VCAA notice under 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes, but is not limited to, an 
explanation as to what information or 
evidence is needed to substantiate claims for 
service connection for COPD and emphysema, to 
include asbestos exposure, herbicide 
exposure, radiation exposure, and smoking 
(both direct and secondhand).  

3.  Obtain and associate with the claims file 
all updated VA treatment records from the 
VAMC in Birmingham, Alabama, since December 
2009.  Do not associate duplicate records 
with the file.  If no additional medical 
records are located, a written statement to 
that effect should be requested for 
incorporation into the record.

4.  After the above actions have been 
completed, schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any respiratory disability 
exhibited by the Veteran.  Properly notify 
the Veteran of the examination by sending 
notice to him at his correct address, and in 
time to allow the Veteran to attend the 
examination.

All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The claims 
folder must be provided to the examiner for 
review.  The examiner must state in the 
examination report that the claims folder has 
been reviewed.  

The examiner must identify each respiratory 
disability (if COPD and Emphysema are noted, 
distinguish between the two) and express an 
opinion as to whether any identified 
respiratory disability is "more likely than 
not" (likelihood greater than 50%), "at least 
as likely as not" (50%), or "less likely than 
not" (less than 50% likelihood) that any 
identified respiratory disability is related 
to his active military service, to include as 
due to herbicide exposure, radiation 
exposure, asbestos exposure, and smoking 
(both direct and secondhand smoke).  A 
complete rationale should be provided for any 
opinion or conclusion.  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of the conclusion (e.g., 
diagnosis, etiology) as it is to find against 
the conclusion.

5.  After the above actions have been 
completed, readjudicate the Veteran's 
claims.  If the claims remain denied, 
issue to the Veteran a supplemental 
statement of the case, and afford the 
appropriate period of time within which to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



